   Case: 1:18-cv-06859 Document #: 81 Filed: 09/25/19 Page 1 of 2 PageID #:2968



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


 THE CITY OF CHICAGO,

                                       Plaintiff,
                                                         Civil Action No. 1:18-cv-6859
        v.
                                                          Hon. Harry D. Leinenweber
 WILLIAM P. BARR, in his official capacity as the
 Attorney General of the United States,

                                       Defendant.


                           MOTION FOR LEAVE TO WITHDRAW

             Pursuant to Local Rule 83.17, attorney Tal C. Chaiken of Riley Safer Holmes & Cancila

LLP respectfully moves to withdraw as one of counsel for Plaintiff The City of Chicago. The City

of Chicago will continue to be represented by attorneys from Wilmer Cutler Pickering Hale and

Dorr LLP, Riley Safer Holmes & Cancila LLP, and the City of Chicago Department of Law.



DATED: September 25, 2019                           Respectfully submitted,

                                                    /s/ Tal C. Chaiken

                                                    Tal C. Chaiken
                                                    RILEY SAFER HOLMES & CANCILA LLP
                                                    70 W. Madison Street, Suite 2900
                                                    Chicago, IL 60602
                                                    t (312) 471-8725
                                                    f (312) 471-8701
                                                    tchaiken@rshc-law.com
    Case: 1:18-cv-06859 Document #: 81 Filed: 09/25/19 Page 2 of 2 PageID #:2968




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 25, 2019, I electronically filed the foregoing document

with the U.S. District Court, Northern District of Illinois, using the CM/ECF system, which will

send notification of such filing to all parties of record.


                                                        /s/ Tal C. Chaiken
                                                        Tal C. Chaiken




                                                   2
